Citation Nr: 1549945	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1978 to September 1981, and from November 2004 to April 2005. The Veteran also had interim reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Generally, a service connection claim for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, the U.S. Court of Appeals for Veterans Claims (Court) has found that if there is a final agency decision denying a claim based upon a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, then the second diagnosis must be considered factually distinct from the first and considered to relate to a separate claim. Boggs v. Peake, 520 F.3d. 1330; see also Clemons at 8. 

Here, the Veteran first claimed entitlement to service connection for depression in July 2004, which was denied in an August 2004 rating decision. At that time, the Veteran alleged that his depression began in 1993, without providing any indication of an in-service stressor. However, the Veteran alleged in-service stressors during two subsequent service connection claims for anxiety, depression, and PTSD. In these claims, the Veteran alleged that his disabilities were due to his witnessing the stabbing of another veteran during his first period of service, and to a military sexual trauma experienced during his second period of service. As such, the Veteran's first claim for depression absent an in-service stressor is factually distinct from later psychiatric disability claims related to in-service events, and must be considered by the Board as such.

Further, a rating decision is considered final unless the veteran submits an appeal, or new and material evidence in support of the claim, within the appropriate appeals period. New and material evidence received prior to the expiration of an appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015). Here, a November 2009 rating decision denied the Veteran's claim for PTSD with sleep disorder, claustrophobia, and memory loss. In April 2010, the Veteran submitted a statement contending that his PTSD was further linked to an in-service military sexual trauma. Thus, new and material evidence was received within the appeal period and the November 2009 rating decision, as it relates to the PTSD claim, remains on appeal.

Finally, in June 2010, a VA physician submitted a statement suggesting the Veteran was not currently employable due to his PTSD, thereby raising a claim for a total disability rating based upon individual unemployability (TDIU). In July 2015, the Veteran filed an informal claim for service connection for a bilateral knee disability. Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ). As such, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action at this time. 38 C.F.R. § 19.9(b) (2015).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for depression on the basis that there was no causal link between the depression and the Veteran's service.

2.  The Veteran did not appeal the August 2005 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

3.  Evidence received since the time of the final August 2005 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for depression is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria and Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for depression.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A (f) (2014). Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for the Federal Circuit (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

In July 2004, the Veteran filed a service connection claim for depression and hepatitis C. Both claims were denied in an August 2005 rating decision, at which time the RO asserted that there was no nexus between the Veteran's current depression and an in-service event. Although the Veteran filed in appeal in May 2006, the appeal was limited to the hepatitis C denial. The Veteran did not file any substantive appeal, or any new and material evidence, relating to depression within the appropriate appeals period. As such, the August 2005 rating decision is final as it relates to the Veteran's depression claim. 38 U.S.C.A. § 4005(c) (West 2002), 38 C.F.R. §§ 3.104, 19.118, 19.153 (2005); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

As the August 2005 rating decision is the last final disallowance regarding the depression claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence associated with the claims file since the August 2005 rating decision includes lay statements from the Veteran spanning 2006 to 2010, VA treatment records spanning 2004 to 2015, military personnel records provided to VA in April 2011 and October 2014, and treating physicians' letters of July 2010 and June 2011. These documents all qualify as new evidence because they were not of record at the time of the August 2005 rating decision.

Evidence associated with the claims file since the August 2005 rating decision also qualifies as material. In April 2010 and May 2010, the Veteran submitted lay statements identifying a military sexual trauma as an in-service stressor. VA treatment records from July 2010 and February 2015 also address the causal impact of a sexual trauma on the Veteran's psychiatric disability. Further, in July 2010 the Veteran's physician at the New Directions clinic submitted a note contending that the Veteran's psychiatric disability was causally linked to his in-service sexual trauma. This evidence is material because it identifies a new in-service stressor as the potential cause of the Veteran's psychiatric disability. Thus, the collective evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for depression.

Accordingly, the Board finds that new and material evidence has been received since the prior final denial of this claim in August 2005. Shade, 24 Vet. App. at 117. The claim to entitlement to service connection for depression is thus reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for depression is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. 

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004). To establish service connection for PTSD, three elements must be present: (1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). 

Review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim. 



Verification of Reserve Service and Service Records

First, the Veteran had verified active service from October 1978 to September 1981, and from November 2004 to April 2005. The record also indicates that the Veteran had additional interim reserve service. To date, the RO has not verified the Veteran's dates of reserve service, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). As such, efforts must now be made to confirm the Veteran's reserve service. 

Second, the claims file contains service treatment records (STRs) from the Veteran's periods of active duty, but it is unclear whether the Veteran's full STRs for his period(s) of reserve service have been obtained. As such, once the periods of service are verified, efforts must be made to obtain the STRs for each period of ACDUTRA and/or INACDUTRA.

Third, efforts must also be made to ensure that a complete copy of the Veteran's service personnel records (SPRs) have been obtained, as they may provide relevant evidence speaking to the Veteran's PTSD claim. Service connection for PTSD requires credible evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015). Evidence relevant to a PTSD claim based upon an in-service personal assault also includes examples of behavioral changes following the claimed assault. Such credible evidence may include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (2015).

Here, the Veteran has identified two in-service stressors: witnessing the stabbing of another veteran during his first period of service, and a military sexual trauma experienced during his second period of service. The stabbing incident was determined verified in a November 2006 rating decision. However, the Veteran states that he did not report the sexual assault at the time it occurred, such that his service personnel and treatment records would not reflect the incident. A review of the complete SPRs would reveal indicators of such factors as deterioration in work performance, behavioral changes, and the like. In this case, it does not appear the Veteran's complete SPRs are within the record before the Board. The available SPRs include a single page document dated January 1998 that shows the Veteran was reduced in grade from an E4 to an E3 due to an Article 15. A later April 1998 document shows that this reduction in pay grade was revoked. The only other available SPRs relate to the Veteran's second period of active duty, although these records do not appear to be complete; for example, there are no performance evaluations in the record for any period of service, which might potentially show deterioration in work performance. The Board observes the RO's April 2009 request for separation document, after which a response was received indicating there are no SPRs after 1992 CODE 13 for the Veteran, and a suggestion was made that the RO contact CODE 11 for these records. The only subsequent request was made in May 2010, which was not to CODE 11. As the Veteran's missing personnel records might reflect additional evidence that may substantiate the Veteran's claim, an attempt must be made to obtain any outstanding service personnel records. See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015).  

VA and Private Treatment Records

The Board notes that there may be outstanding VA and private treatment records pertinent to the Veteran's claim. 

Regarding VA treatment records, the claims file currently contains records spanning April 2000 to October 2015. However, the claims file does not contain any treatment records from the date of the Veteran's exit from service in September 1981 to April 2000. Further, the record suggests that there may be private treatment records that are not associated with the claims file. A letter dated July 2010 indicates that the Veteran received mental health treatment from the New Directions clinic. However, no corresponding treatment records are associated with the claims file.   

As these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

VA Examination

To date, the Veteran has not received a VA psychiatric examination. VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). With regard to the third element, the Court has established a low threshold and requires only that the evidence indicates that there may be a nexus between the two.

Here, VA treatment records and a notice from the Veteran's private mental health physician at New Directions clinic indicate that the Veteran has been diagnosed with an acquired psychiatric disorder. The Veteran asserts that his disability stems from two in-service events: witnessing the stabbing of another veteran during his first period of service, and a military sexual trauma experienced during his second period of service. Various treatment records assert a nexus between the Veteran's disability and these two alleged in-service events, and VA conceded the occurrence of the stabbing incident in a November 2006 rating decision. As such, the first three McLendon elements have been met. Id.   

With regard to the final element, the Board finds that there is insufficient competent evidence of record for VA to make a decision regarding service connection in this case. Although various treatment records assert the existence of a current psychiatric disability, no treating physician has examined the Veteran's disability in accordance with 38 C.F.R. § 4.125(a) (2015). Further, the record does not reflect any detailed analysis of a possible causal nexus between the Veteran's current symptomatology and the two claimed in-service stressors. As such, the Veteran should be scheduled for a VA examination to assess the existence and etiology of his acquired psychiatric disorder. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Social Security Records

Lastly, the Board finds that there may be outstanding Social Security Administration (SSA) disability records. A February 2015 Decision on Waiver of Indebtedness indicates that the Veteran had been receiving SSA benefits since June 2011. To date, the Veteran's SSA records have not been requested or otherwise obtained. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, request verification of the dates the Veteran served in the reserves, to include the dates for any period of ACDUTRA and INACDUTRA that he attended. Service records providing retirement points are usually not helpful in this regard. The AOJ should prepare a summary of such dates. All efforts to obtain these records should be fully documented. 

2. Obtain and associate with the record complete military service personnel and treatment records for the Veteran for each period of active and reserve service. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Obtain and associate with the record all post-service VA treatment records for the Veteran prior to April 2000.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4. Ascertain from the Veteran whether he has received private mental health treatment for an acquired psychiatric disorder from a provider other than the New Directions clinic. Then, obtain and associate with the record all private mental health treatment records for the Veteran, including those from the New Directions clinic. All actions to obtain the requested records should be fully documented in the record.  The RO/AMC must make two attempts to obtain any private records identified unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO/AMC must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

5. Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

6. Thereafter, schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should:

 a. Determine if the Veteran suffers from any psychiatric disorder to include PTSD, depression, and anxiety. A diagnosis of PTSD should be confirmed or ruled out. If PTSD is diagnosed, the examiner should identify the elements, supporting the diagnosis, to include the stressor(s) resulting in the disorder. If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis. The RO must alert the examiner as to any stressor(s) objectively verified and/or conceded. 

 b. With regard to each psychiatric diagnosis rendered, the examiner is asked to determine if it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to his military service, to include due to the in-service stabbing and/or the alleged in-service military sexual trauma, if verified. A separate opinion must be provided for each separately diagnosed disorder. 
 
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed, with citation to medical treatise, studies, etc., if appropriate. If any opinion cannot be provided without resorting to mere speculation, provide a complete explanation stating why, to include explaining whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.

7. Finally, readjudicate the claims on appeal. If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


